Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 5-8, 10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 December 2022.  The peaks on the exterior surface and valleys on the interior surface of claim 5 are not formed by the axially-extending alignment structures in figures 1-3B.  The first and second faces of the axially-extending alignment structures of claim 7 do no extend radially outward in figures 1-3B.  The peaks on the exterior surface of claim 8 are not located along said apexes in figures 1-3B.  The sidewall panel sections of claims 10 and 13 are not connected together forming corners at intersections of adjacent sidewall panel sections in figures 1-3B.  
Applicant’s election without traverse of Species 1 in the reply filed on 6 December 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “68” in fig. 5, "76" in fig. 5A and "78" in fig. 5 have all been used to designate a location on the exterior surface evenly spaced between two adjacent alignment structures.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "74" in fig. 5A  and "72" in fig. 5 have both been used to designate a location on the interior surface evenly spaced between two adjacent alignment structures.    
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “78” has been used to designate both an indention and a peak.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68” has been used to designate both an indention and a peak.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "68" and "78" have both been used to designate an indention in fig. 5A.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “72” has been used to designate both a peak and a valley.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “22” has been used to designate inner surface and interior surface.

Claim Objections
Claim 11 is objected to because of the following informalities:  “axially-extending structure” of line 7 should be corrected to “axially-extending alignment structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 11, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 1, 11, and 14 is a relative term which renders the claims indefinite. The term “frustoconical sidewall” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “generally” in claims 1-3, 9, 11, 12, 14-16, and 18-20 is a relative term which renders the claims indefinite. The term “axially-extending alignment structure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 14 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 9, and 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hermorion Limited (GB 716006).
Claim 1:  Hermorion Limited discloses a hexagonal container comprising: a bottom wall; an upwardly-extending generally frustoconical sidewall, said sidewall including a plurality of indentations 32 (generally axially-extending alignment structures) circumferentially spaced around said sidewall and extending at least a portion of a height of said sidewall; an exterior surface of said sidewall; and an interior surface of said sidewall, said interior surface radially and axially conforming to said exterior surface of said sidewall; wherein each of said indentations 32 (generally axially-extending alignment structures) comprises first and second oppositely-sloping faces, said faces intersecting along a longitudinally-extending apex; wherein said container is capable of being fully nested within a second identical container; wherein said plurality of indentations 32 (generally axially-extending alignment structures) form a plurality of intermittent valleys in said exterior surface of said sidewall corresponding to a plurality of intermittent peaks on said interior surface of said sidewall; wherein said sidewall comprises a plurality of sidewall panel sections, wherein each of said sidewall panel section at least partially includes one of said plurality of indentations 32 (generally axially-extending alignment structures); wherein said sidewall panel sections are oriented relative to one another so that said sidewall has a polygonal cross-sectional shape (see annotated fig. 2 above and page 2 lines 2-8).  

    PNG
    media_image1.png
    489
    545
    media_image1.png
    Greyscale

Claim 2:  Hermorion Limited discloses wherein each of said plurality of indentations 32 (generally axially-extending alignment structures) includes a v-shaped lower edge (see annotated fig. 2 above).   
Claim 3:  Hermorion Limited discloses wherein said first and second faces of each said indentation 32 (generally axially-extending alignment structure) extend radially inward to form one of said plurality of intermittent valleys in said exterior surface of said sidewall (see annotated fig. 2 above).     
Claim 9:  Hermorion Limited discloses wherein said plurality of intermittent peaks on said interior surface of said sidewall are located along said longitudinally-extending apexes of said indentations 32 (generally axially-extending alignment structures) (see annotated fig. 2 above).      
Claim 14:  Hermorion Limited discloses a hexagonal container (substantially rigid container) comprising: a bottom wall; an upwardly-extending generally frustoconical sidewall comprising a plurality of sidewall panel sections oriented relative to one another so that said sidewall has a polygonal cross-sectional shape, said sidewall having an exterior surface and an interior surface that radially and axially conforms to said exterior surface; and an indentation 32 (generally axially-extending alignment structure) associated with at least one of said plurality of sidewall panel sections, said indentation 32 (generally axially-extending alignment structure) comprising two oppositely-sloping faces intersecting along a longitudinal ridge within said indentation 32 (generally axially-extending alignment structure); wherein said indentation 32 (generally axially-extending alignment structure) extends radially inward to form a valley on said exterior surface of said sidewall along said longitudinal ridge and a peak on said interior surface of said sidewall along said longitudinal ridge; wherein said hexagonal container is capable of being fully nested within a second identical hexagonal container (see annotated fig. 2 above and fig. 3-4).  
Claim 15:  Hermorion Limited discloses wherein said indentation 32 (generally axially-extending alignment structure) includes a v-shaped lower edge (see annotated fig. 2 above).  
Claim 16:  Hermorion Limited discloses wherein said indentation 32 (generally axially-extending alignment structure) is positioned at least partially within one of said plurality of sidewall panel sections (see annotated fig. 2 above).  
Claim 17:  Hermorion Limited discloses wherein said plurality of sidewall panel sections are arranged circumferentially around said hexagonal container and adjacent sidewall panel sections intersect one another to fully enclose said sidewall (see annotated fig. 2 above).  
Claim 18:  Hermorion Limited discloses further comprising a plurality of indentations 32 (generally axially-extending alignment structures) spaced circumferentially around said sidewall, wherein each of said plurality of indentation 32 (generally axially-extending alignment structure) is located at least partially within a sidewall panel section (see annotated fig. 2 above and page 2 lines 2-8).  
Claim 19:  Hermorion Limited discloses wherein said plurality of indentations 32 (generally axially-extending alignment structures) form a plurality of intermittent valleys on said exterior surface of said sidewall corresponding to a plurality of intermittent peaks on said interior surface of said sidewall (see annotated fig. 2 above and page 2 lines 2-8).    
Claim 20:  Hermorion Limited discloses wherein said indentation 32 (generally axially-extending alignment structure) is at least partially recessed within said sidewall (see annotated fig. 2 above).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 9, 11, 12, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hogerty (US 20070289892) further in view of Gunnink (US 3581930).
Claim 1:  Hogerty discloses a container 20 comprising a bottom wall; a sidewall portion 22 (upwardly-extending generally frustoconical sidewall), an exterior surface of said sidewall portion 22 (sidewall); and an interior surface of said sidewall portion 22 (sidewall), said interior surface radially and axially conforming to said exterior surface of said sidewall portion 22 (sidewall); wherein said container 20 is capable of being fully nested within a second identical container 20; wherein said sidewall portion 22 (sidewall) comprises a plurality of sidewall panel sections; wherein said sidewall panel sections are oriented relative to one another so that said sidewall portion 22 (sidewall) has a polygonal cross-sectional shape (see fig. 2 and 3).  
Hogerty does not disclose said sidewall including a plurality of generally axially-extending alignment structures circumferentially spaced around said sidewall and extending at least a portion of a height of said sidewall; wherein each of said generally axially-extending alignment structures comprises first and second oppositely-sloping faces, said faces intersecting along a longitudinally-extending apex; wherein said plurality of generally axially-extending alignment structures form a plurality of intermittent valleys in said exterior surface of said sidewall corresponding to a plurality of intermittent peaks on said interior surface of said sidewall; wherein each of said sidewall panel section at least partially includes one of said plurality of generally axially- extending alignment structures.
Gunnink teaches a container 12 having a sidewall with sidewall panel sections and a plurality of generally axially-extending alignment structures circumferentially spaced around said sidewall and extending at least a portion of a height of said sidewall; wherein each of said generally axially-extending alignment structures comprises first and second oppositely-sloping faces, said faces intersecting along a longitudinally-extending apex; wherein said plurality of generally axially-extending alignment structures form a plurality of intermittent valleys in said exterior surface of said sidewall corresponding to a plurality of intermittent peaks on said interior surface of said sidewall; wherein each of said sidewall panel section at least partially includes one of said plurality of generally axially- extending alignment structures (see annotated fig. 1 below and fig. 3).
It would have been obvious to one of ordinary skill in the art before the invention was made to have provided each sidewall panel section of Hogerty with a generally axially-extending alignment structure, in view of Gunnink, resulting in the claimed invention, in order to stiffen the container 20 providing greater rigidity, stacking strength, and permitting use of thinner material.

    PNG
    media_image2.png
    575
    749
    media_image2.png
    Greyscale

Claim 2:  The combination discloses wherein each of said plurality of generally axially-extending alignment structures includes a v-shaped lower edge (see annotated fig. 1 ‘930 above).  
Claim 3:  The combination discloses wherein said first and second faces of each said generally axially-extending alignment structure extend radially inward to form one of said plurality of intermittent valleys in said exterior surface of said sidewall portion 22 (sidewall) (see annotated fig. 1 ‘930 above).  
Claim 4:  The combination discloses wherein said intermittent valleys in said exterior surface of said sidewall portion 22 (sidewall) of said container 20 are configured for receiving said intermittent peaks on said interior surface of said sidewall of said second container 20 when said container 20 is nested within said second container 20 (see annotated fig. 1 ‘930 above).    
Claim 9:  The combination discloses wherein said plurality of intermittent peaks on said interior surface of said sidewall portion 22 (sidewall) are located along said longitudinally-extending apexes of said generally axially-extending alignment structures (see annotated fig. 1 ‘930 above).     
Claim 11:  Hogerty discloses a container 20 comprising: a bottom wall; a plurality of upwardly-extending sidewall panel sections, said plurality of sidewall panel sections forming a sidewall portion 22 (generally frustoconical sidewall) having a polygonal cross-sectional shape and an interior surface that conforms to an exterior surface; wherein said container 20 is capable of being fully nested within a second identical container 20 (see fig. 2 and 3).  
Hogerty does not disclose a plurality of generally axially-extending alignment structures, each said sidewall panel section having a respective axially-extending structure positioned at least partially within said sidewall panel section, each said generally axially-extending alignment structure containing two oppositely-sloped faces intersecting one another at a longitudinal apex defined in said generally axially-extending alignment structure; wherein said two oppositely-sloped faces of each generally axially-extending alignment structure extend radially inward relative to said sidewall in the direction of said longitudinal apex forming valleys along said longitudinal apex on said exterior surface of said sidewall and peaks along said longitudinal apex on said interior surface of said sidewall.  
Gunnink teaches a container 12 having a sidewall with sidewall panel sections and a plurality of generally axially-extending alignment structures, each said sidewall panel section having a respective axially-extending structure positioned at least partially within said sidewall panel section, each said generally axially-extending alignment structure containing two oppositely-sloped faces intersecting one another at a longitudinal apex defined in said generally axially-extending alignment structure; wherein said two oppositely-sloped faces of each generally axially-extending alignment structure extend radially inward relative to said sidewall in the direction of said longitudinal apex forming valleys along said longitudinal apex on said exterior surface of said sidewall and peaks along said longitudinal apex on said interior surface of said sidewall (see annotated fig. 1 above and fig. 3).
It would have been obvious to one of ordinary skill in the art before the invention was made to have provided each sidewall panel section of Hogerty with a respective generally axially-extending alignment structure, in view of Gunnink, resulting in the claimed invention, in order to stiffen the container 20 providing greater rigidity, stacking strength, and permitting use of thinner material.
Claim 12:  The combination discloses wherein each of said plurality of generally axially-extending alignment structures includes a v-shaped lower edge (see annotated fig. 1 ‘930 above).   
Claim 14:  Hogerty discloses a substantially rigid container 20 comprising: a bottom wall; an upwardly-extending generally frustoconical sidewall comprising a plurality of sidewall panel sections oriented relative to one another so that said sidewall has a polygonal cross-sectional shape, said sidewall having an exterior surface and an interior surface that radially and axially conforms to said exterior surface; wherein said container 20 is capable of being fully nested within a second identical container 20 (see fig. 2 and 3).  
Hogerty discloses the claimed invention except for a generally axially-extending alignment structure associated with at least one of said plurality of sidewall panel sections, said generally axially-extending alignment structure comprising two oppositely-sloping faces intersecting along a longitudinal ridge within said generally axially-extending alignment structure; wherein said generally axially-extending alignment structure extends radially inward to form a valley on said exterior surface of said sidewall along said longitudinal ridge and a peak on said interior surface of said sidewall along said longitudinal ridge.
Gunnink teaches a container 12 having a sidewall with sidewall panel sections and a plurality of generally axially-extending alignment structures, each said sidewall panel section having a respective axially-extending structure positioned at least partially within said sidewall panel section, each said generally axially-extending alignment structure containing two oppositely-sloping faces intersecting along a longitudinal ridge within said generally axially-extending alignment structure; wherein each said generally axially-extending alignment structure extends radially inward to form a valley on said exterior surface of said sidewall along said longitudinal ridge and a peak on said interior surface of said sidewall along said longitudinal ridge (see annotated fig. 1 above and fig. 3).
It would have been obvious to one of ordinary skill in the art before the invention was made to have provided each sidewall panel section of Hogerty with a respective generally axially-extending alignment structure, in view of Gunnink, resulting in the claimed invention, in order to stiffen the container 20 providing greater rigidity, stacking strength, and permitting use of thinner material.
Claim 15:  The combination discloses wherein said generally axially-extending alignment structure includes a v-shaped lower edge (see annotated fig. 1 ‘930 above).  
Claim 16:  The combination discloses wherein said generally axially-extending alignment structure is positioned at least partially within one of said plurality of sidewall panel sections (see annotated fig. 1 ‘930 above).    
Claim 17:  The combination discloses wherein said plurality of sidewall panel sections are arranged circumferentially around said container 20 and adjacent sidewall panel sections intersect one another to fully enclose said sidewall portion 22 (sidewall) (see annotated fig. 1 ‘930 above).    
Claim 18:  The combination discloses further comprising a plurality of generally axially- extending alignment structures spaced circumferentially around said sidewall portion 22 (sidewall), wherein each of said plurality of generally axially-extending alignment structures is located at least partially within a sidewall panel section (see annotated fig. 1 ‘930 above).    
Claim 19:  The combination discloses wherein said plurality of generally axially- extending alignment structures form a plurality of intermittent valleys on said exterior surface of said sidewall portion 22 (sidewall) corresponding to a plurality of intermittent peaks on said interior surface of said sidewall portion 22 (sidewall) (see annotated fig. 1 ‘930 above).    
Claim 20:  The combination discloses wherein said generally axially-extending alignment structure is at least partially recessed within said sidewall portion 22 (sidewall) (see annotated fig. 1 ‘930 above).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736